Citation Nr: 0637419	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-13 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for a lumbar back disability from December 29, 
2000 to September 26, 2003.  

2.  Entitlement to an initial disability rating greater than 
20 percent for a lumbar back disability as of September 26, 
2003.  

3.  Entitlement to an initial disability rating greater than 
10 percent for a right knee disability. 

4.  Entitlement to an initial disability rating greater than 
10 percent for a left knee disability. 

5.  Entitlement to an initial disability rating greater than 
10 percent for a right foot hallux valgus (bunion) 
disability. 

6.  Entitlement to an initial compensable disability rating 
for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1992 to 
December 2000.  Prior to that, she also apparently served on 
active duty for training (ACDUTRA) from August 1990 to 
December 1990. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana

In April 2004, the veteran also perfected an appeal of the 
RO's denial of an increased rating for tinnitus, hearing 
loss, and a left foot scar.  She withdrew those appeals in 
writing in July 2004.  See 38 C.F.R. § 20.204 (2006).  
Therefore, these issues are not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, with respect to all the veteran's increased rating 
claims, a review of the claims folder fails to reveal a 
Veterans Claims Assistance Act of 2000 (VCAA) notice letter 
that provides the notice contemplated by 38 U.S.C.A. § 
5013(a) and 38 C.F.R. § 3.59.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The September 2002 VCAA letter was 
deficient in a number of respects.    

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the increased rating claims on 
appeal.  38 C.F.R. § 3.159(b)(1).  The notice should indicate 
what information or evidence should be provided by the 
claimant and what information or evidence VA will attempt to 
obtain on the claimant's behalf.  The notice should also ask 
the veteran to provide any evidence in her possession that 
pertains to the claim. Id.  The VCAA notice should also be 
compliant with the recent case of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The claims folder is negative for any VCAA letter that 
pertains specifically to the increased rating claims on 
appeal.  There is no letter of record compliant with the 
recent Dingess case.  The September 2002 VCAA letter with 
regard to service connection is deficient in that it did not 
mention the veteran's back disability on appeal.  In 
addition, it neither indicated what information or evidence 
should be provided by the veteran nor asked her to provide 
any evidence in her possession that pertains to the claims.  
Therefore, a remand to the RO is required in order to correct 
these deficiencies.  The Board regrets the additional delay 
that will result from this remand, but finds it necessary in 
order to ensure that the veteran has received all notice 
required by law.

Second, VA's duty to assist includes obtaining records of 
relevant VA medical treatment identified by the veteran.  38 
U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2006).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  In this respect, the veteran has been 
receiving consistent treatment for several of the 
disabilities on appeal at the VA Medical Center (VAMC) in 
Alexandria, Louisiana.  The RO should take appropriate steps 
to determine whether additional VA medical records exist from 
May 2004 to the present, and if so, to obtain them on remand.  
The veteran is asked to assist, if possible, in obtaining 
these records.

Third, as the veteran alleges that her disabilities have 
worsened over time, a current VA examination for all the 
disabilities on appeal is required.  The last VA examinations 
relevant to the disabilities on appeal were performed in June 
2001, over five years ago.  As VA outpatient treatment 
records have shown continuous treatment for several of the 
disabilities on appeal through May 2004, the Board believes 
it is appropriate to obtain a more current VA general medical 
examination for all the disabilities on appeal. 

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Based on the veteran's allegations and the elapsed time of 
five years since previous VA examinations, the Board remands 
all the issues on appeal for a current VA general medical 
examination in order to ascertain the current severity of 
these disabilities.

During the course of the back claim, the applicable rating 
criteria for intervertebral disc syndrome were amended 
effective September 23, 2002.  67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  Shortly thereafter, these changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the remaining diseases and injuries of the 
spine under 38 C.F.R. § 4.71a, which are effective 
September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
after, but not prior to, September 23, 2002, and September 
26, 2003, respectively.  The Board emphasizes that, 
currently, there is no evidence of intervertebral disc 
syndrome.    

Nonetheless, the veteran underwent a June 2001 VA examination 
prior to the amendments.  Thus, the June 2001 VA examination 
did not discuss the amended criteria.  The new examination 
must evaluate the veteran's back disability in light of  the 
September 2002 and September 2003 amendments to the rating 
criteria for the spine.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must notify the veteran and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the increased rating claims 
on appeal, of what information or 
evidence the veteran should provide, and 
of what information or evidence VA will 
attempt to obtain on her behalf.  The 
notice should also ask the veteran to 
provide any evidence in her possession 
that pertains to the claims.  The notice 
must comply with 38 C.F.R. § 3.159(b)(1) 
and also the recent decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.	The RO should contact the VAMC in 
Alexandria, Louisiana and attempt to 
secure all of the veteran's medical 
records from that location, dated from 
May 2004 through the present.  The 
veteran is asked to assist, if possible, 
in obtaining these records.

3.	The RO should arrange for the veteran to 
be scheduled for a VA general medical 
examination to determine the current 
nature and severity of the veteran's 
service-connected lumbar spine, right 
knee, left knee, right foot, and 
hemorrhoid disabilities on appeal.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.  The claims folder must be 
made available to the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  The 
examination should include any test or 
study deemed necessary by the examiner, 
to include X-rays.  The RO should advise 
the veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
her claim.    

With regard to the general medical 
examination for the lumbar spine, knees, 
and right foot, the examination must 
include range of motion findings, and 
should include any other test or study 
deemed necessary by the examiner.  The 
examiner is asked to identify and 
describe any current symptomatology, 
including any functional loss associated 
with these disabilities due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of 
disuse, pain on pressure or 
manipulation, and muscle spasm.  The 
examiner should specify any additional 
range-of-motion loss due to any of the 
above factors.  If there is no evidence 
of any of the above factors on 
examination, the examiner should so 
state.  

The examiner should also inquire as to 
whether the veteran experiences flare-
ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

With regard to the lumbar spine, if 
there is evidence of any objective 
neurological abnormality associated with 
the lumbar spine disability, the 
examiner should identify that 
abnormality and comment on its severity.  

With regard to the lumbar spine, if the 
veteran is diagnosed with intervertebral 
disc syndrome, the examination report 
must also include a discussion of 
whether the veteran has incapacitating 
episodes and the total duration (in 
weeks) of such episodes during the 
previous year.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  

With regard to her bilateral knee 
disability, the examiner should also 
indicate the presence or absence of any 
lateral instability and/or recurrent 
subluxation in either knee.  If 
instability is present, the examiner 
should specifically state whether such 
instability is slight, moderate or 
severe.  If instability is not found, 
the examiner should clearly so state.

Finally, the examiner should also 
discuss the extent to which the service-
connected conditions affect the 
veteran's ability to secure or maintain 
employment.

4.	After ensuring proper completion of this 
development, the RO should readjudicate 
all the increased rating issues on 
appeal, considering the September 2002 
and September 2003 amendments to the 
rating criteria with regard to the 
lumbar spine disability.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and her 
representative a supplemental statement 
of the case (SSOC) and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


